United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
W.G. (BILL) HEFNER VETERANS MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0283
Issued: April 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 18, 2019 appellant filed a timely appeal from a July 8, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral carpal
tunnel syndrome (CTS) or a left ulnar nerve condition causally related to the accepted factors of
his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 24, 2018 appellant, then a 63-year-old housekeeping aid, filed an occupational
disease claim (Form CA-2) alleging that he developed bilateral carpal tunnel syndrome due to
factors of his federal employment, which he described as repetitive in nature. He noted that he
first became aware of his condition on May 1, 2016 and first it was caused or aggravated by his
federal employment on August 1, 2017. Appellant stopped working on May 2, 2018 and returned
to work on May 23, 2018.
In a May 30, 2018 development letter, OWCP informed appellant that it had received no
evidence in support of his claim. It advised him of the type of factual and medical evidence needed
and provided a questionnaire for his completion. OWCP afforded appellant 30 days to submit
additional evidence and to respond to its inquiries. In an addendum to the same letter, it informed
the employing establishment that, if he was treated at an employing establishment medical facility
for the alleged injury, it must provide treatment notes.
In a June 10, 2018 response to OWCP’s development questionnaire, appellant noted that
his job duties included hand-folding letters and placing them in envelopes on a daily basis from
7:30 a.m. until 4:00 p.m., Monday through Friday, from April 2014 through May 1, 2018. He
asserted that he “started having issues,” such as constant pain in his wrists, around June 2016, but
was not aware of CTS at that time.
In a June 12, 2018 letter, Dr. Jeffrey Francesco, an internist with the employing
establishment medical facility, indicated that he had not evaluated appellant for the alleged
conditions. He noted that appellant had been seen in the emergency room on February 7, 2018 for
right wrist pain and was referred to orthopedic surgery, where he was seen on March 5, 2018.
Dr. Francesco further related that appellant underwent electromyogram and nerve conduction
velocity (EMG/NCV) testing on March 23, 2018, which showed bilateral carpal tunnel syndrome.
He also noted that, on May 16, 2018, appellant underwent left-sided carpal tunnel release surgery
and ulnar nerve transposition at the elbow. Dr. Francesco indicated that he could not provide any
comment as to whether or not these conditions were work related.
By decision dated July 11, 2018, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish that appellant’s bilateral CTS and left ulnar nerve
conditions were causally related to the accepted factors of his federal employment.
OWCP continued to receive medical evidence. In a March 23, 2018 progress note,
Dr. Maria Espiritu, a physiatrist, reported that appellant described shooting pain from his neck to
his right upper extremity, as well as pain, numbness, and tingling in the left upper extremity. She
further noted that he indicated these symptoms had been ongoing for almost one year. Appellant
denied any antecedent trauma, but related that his job duties involved repetitive movements of the
hands and wrists. Dr. Espiritu performed a physical examination and noted an equivocal
Spurling’s test on the left; a negative Spurling’s test on the right; and tenderness over the right
lateral epicondyle. She conducted EMG/NCV testing of the upper extremities and diagnosed
bilateral carpal tunnel syndrome without evidence of cervical radiculopathy.

2

In a witness statement dated September 9, 2018, R.F., appellant’s coworker, noted that she
observed him folding letters and placing them in envelopes on a daily basis. She worked in the
same office as appellant for approximately six months and had known him for two years.
On April 26, 2019 appellant requested reconsideration.
By decision dated July 8, 2019, OWCP denied modification of its July 11, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
casually related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based upon a complete factual
and medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident.8

2

Id.

3

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.W., Docket No. 20-0767 (issued January 13, 2021); L.D., Docket No. 19-1301 (issued January 29, 2020); S.C.,
Docket No. 18-1242 (issued March 13, 2019).
7

I.J., Docket No. 19-1343 (issued February 26, 2020); T.H., 59 ECAB 388 (2008); Robert G. Morris, 48 ECAB
238 (1996).
8

D.C., Docket No. 19-1093 (issued June 25, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018).

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish bilateral CTS
or a left ulnar nerve condition causally related to the accepted factors of his federal employment.
In his letter of June 12, 2018, Dr. Francesco noted that appellant underwent EMG/NCV
testing which showed bilateral carpal tunnel syndrome and that, on May 16, 2018, he underwent
left-sided carpal tunnel release surgery and ulnar nerve transposition at the elbow. However, he
indicated that he was unable to provide an opinion as to whether or not these conditions were work
related. The Board has held that medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of no probative value on the issue of causal relationship.9
Therefore, Dr. Francesco’s letter is insufficient to establish appellant’s burden of proof.
Likewise, in her March 23, 2018 progress note, Dr. Espiritu noted that appellant reported
experiencing symptoms of pain and numbness in his upper extremities for nearly one year and that
his job duties involved repetitive movements of the hands and wrists. She conducted EMG/NCV
testing of the upper extremities and diagnosed bilateral carpal tunnel syndrome. However,
Dr. Espiritu did not provide an opinion on the issue of causal relationship and therefore, her report
is also insufficient to establish appellant’s claim.10
As appellant has not submitted rationalized medical evidence to establish bilateral carpal
tunnel syndrome and a left ulnar nerve condition causally related to the accepted factors of his
federal employment, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish bilateral CTS
or a left ulnar nerve condition causally related to the accepted factors of his federal employment.

9

S.W., Docket No. 19-1579 (issued October 9, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018)..
10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the July 8, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

